Citation Nr: 1135056	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-17 056A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Whether the termination of the Veteran's educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)), was proper.  


ATTORNEY FOR THE BOARD

Shabnam Keyvan










INTRODUCTION

The Veteran served in the U.S. Army Reserves from November 2004 to September 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 administrative decision of the above-referenced RO.  This decision terminated the Veteran's Montgomery GI Bill educational assistance benefits effective September 3, 2006, due to her discharge from service.  

In her June 2007 substantive appeal, the Veteran requested that she be scheduled for a hearing at a local VA office before a member of the Board.  Her hearing was scheduled for September 2009, and she was sent a notice letter in August 2009.  The appellant did not report for the hearing, and she has neither requested a new hearing nor shown good cause for her failure to report.  Therefore, her hearing request is deemed withdrawn.  

It appears from a statement received in May 2007 that the Veteran is also seeking waiver of recovery of an overpayment of Department of Veterans Affairs educational assistance benefits under the MGIB-SR program.  As it is not clear whether such claim was ever considered by the RO, the matter is referred for appropriate consideration.  

In February 2010, the Board remanded the Veteran's claim for further procedural and evidentiary development.  In essence, the Board instructed the agency of original jurisdiction (AOJ) to obtain the Veteran's service treatment records and service personnel records to determine the nature of the physical condition that led to her separation.  The St. Louis RO contacted the appropriate repository and obtained copies of the Veteran's service treatment records and service personnel records which have been associated with the Veteran's claims file.  These records contained the necessary information regarding the nature of the Veteran's physical condition which led to her discharge from service.  As such, the Board finds that the RO completed the development requested in the February 2010 Board remand and complied with the remand instructions.  Stegall v. West, 11 Vet. App, 268 (1998).  
Upon further review of the Veteran's claims folder, the Board determined that additional evidentiary development was necessary, and in an August 2011 letter, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA).  See 38 U.S.C.A. § 7109; 38 C.F.R. § 20.901(a) (2010).  The record reflects that the VHA requested the medical opinion from a VA Medical Center (VAMC) and obtained the opinion of a VA medical expert with respect to the medical questions raised in the Board's August 2011 request.  The opinion, date stamped as received in August 2011, has since been associated with the Veteran's claims folder.  


FINDINGS OF FACT

1.  The Veteran entered the Selected Reserves for the Army in November 2004.  

2.  In December 2004, the Veteran applied for educational benefits under the Montgomery GI Bill - Selected Reserve Educational Assistance (MGIB-SR) Program (Chapter 1606) for her periods of enrollment at Baker College of Muskegon set to begin in January 2005.  

3.  The Department of Defense (DoD) determined that the Veteran was eligible to receive educational assistance under the MGIB-SR program, effective November 6, 2004.  

4.  The Veteran was granted Chapter 1606 educational assistance for her periods of enrollment at Baker College of Muskegon.  

5.  The Veteran was discharged from service due to a physical condition on September 3, 2006, thereby terminating her eligibility to receive educational assistance under the MGIB-SR program.  

6.  The Veteran was discharged from service due to a disability that was incurred after November 6, 2004 - the date on which she became eligible to receive educational assistance under the MGIB-SR program.  
CONCLUSION OF LAW

Termination of the Veteran's educational assistance benefits under Chapter 1606, Title 10, United States Code (Montgomery GI Bill - Selected Reserve (MGIB-SR)), was not proper.  See 38 C.F.R. §§21.7550 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that the provisions of the Veterans Claims Assistance Act of 2000 (the VCAA) Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002)) are not applicable to this claim on appeal because the appeal turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on facts.  See also Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board finds that any deficiency in VA's VCAA notice or development action is harmless error.  

In the present appeal, the Veteran seeks to retain eligibility for educational assistance benefits under the MGIB-SR Program (Chapter 1606), as the record reflects that eligibility was terminated on September 3, 2006, following her discharge from the Selected Reserves.  

The MGIB-SR program (Chapter 1606, Title 10, United States Code) is an educational assistance program enacted by Congress.  This program is for members of the Selected Reserve of the Army, Navy, Air Force, Marine Corps, and Coast Guard, and the Army and Air National Guard.  The Reserve components decide who is eligible for the program and VA makes the payments for the program.  Chapter 1606 assists eligible persons in furthering their education after high school, and provides educational assistance for people enrolled in approved programs of education or training.  38 C.F.R. §§ 21.7520, 21.7540 (2010).  
A reservist may initially become eligible when he or she enlists, reenlists, or extends an enlistment as a reservist so that the total period of obligated service is at least 6 years from the date of such enlistment, reenlistment, or extension; or when he or she is appointed, or is serving as a reserve officer and agrees to service in the Selected Reserve for a period of not less than 6 years in addition to any other period of obligated service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 2002); 38 C.F.R. § 21.7540(a)(1)(2010).  The reservist must also complete his or her initial period of active duty for training and must be participating satisfactorily in the Selected Reserve; must not have elected to have his or her service in the Selected Reserve credited toward establishing eligibility to benefits provided under 38 U.S.C., Chapter 30; and must have met the requirements for a secondary school diploma (or an equivalency certificate) before applying for educational assistance.  38 C.F.R. § 21.7540(a)(2)-(5) (2010).  The basic eligibility date is the date on which service commences for the contracted 6 year period.  

Generally, for reservists who become eligible after September 30, 1992, the period of eligibility expires effective the earlier of the following dates: (1) the last day of the 14 year period beginning on the date the reservist becomes eligible for educational assistance; or (2) the date of separation from the Selected Reserve.  38 C.F.R. § 21.7550(a)(2)(2010).  However, in the case of a reservist separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to education assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 30, 1992.  38 C.F.R. §21.7550(d)(2) (2010).  

In December 2004, the Veteran applied for educational assistance under the MGIB-SR program for her period of enrollment at Baker College of Muskegon.  Based on the Veteran's military background, the DoD determined that the Veteran was eligible to receive educational assistance under the MGIB-SR program, effective November 6, 2004.  Chapter 1606 Award Letters issued by the DoD reflect that the Veteran was eligible for MGIB-SR benefits for her periods of enrollment at Baker College of Muskegon between September 2006 to October 2006, October 2006 to December 2006, January 2007 to February 2007, and from February 2007 to March 2007.  The Veteran was granted Chapter 1606 educational assistance for these periods of enrollment.  

An April 2007 DoD data record slip reflects the Veteran was discharged from service on September 3, 2006.  Correspondence from the DoD, dated April 16, 2007 indicates that the Veteran was discharged on this date for a "physical condition" rather than a disability.  Due to the Veteran's discharge from service, VA terminated her educational benefits.  However, DoD provided no explanation as to what constituted a "physical condition" as opposed to a disability.  

Pursuant to the Board's February 2010 remand, the Veteran's service treatment records and personnel records were obtained and associated with her claims file.  These records reflected that the Veteran was discharged from the U.S. Army Reserves after the Physical Evaluation Board (PEB) determined that her diagnoses of dermatomyositis and rhabdomyolysis, while currently in remission, could recur at any time with strenuous physical activity, and thereby cause the Veteran to experience functional limitations when carrying out her military duties.  Therefore, the Veteran was discharged because of a disability which was not the result of her own willful misconduct.  The remaining question is whether this disability was incurred on or after the date on which the Veteran became entitled to educational assistance - November 6, 2004.  

The Veteran's service treatment records show that she underwent a medical examination in January 2004 pursuant to her enlistment in the U.S. Army Reserves and was deemed qualified for service.  Report of the medical examination was clear for any medical condition other than mild pes planus and a tattoo on her arm, and other than noting that she wore glasses, the Veteran denied a positive history for any type of medical problem or condition.  Several months later, the Veteran was seen at the military clinic in September 2004 with complaints of a severe sun burn on her face and neck which had persisted for one week.  She complained that the color of her skin was changing, and that her skin was dry and irritated.  The treatment provider described the burn marks as "erythematous plaques," diagnosed the Veteran with eczema and provided her medical topical cream.  
Private medical records reflect that the Veteran was admitted to the Lakeland Regional Health System in December 2004 with complaints of muscle stiffness after participating in a weekend training session with the Army Reserve.  In reviewing the Veteran's history, the physician, A.P., M.D., noted that the Veteran had previously had pneumonia prior to the weekend training session.  It was further noted that the Veteran had been seen and treated by physicians in the Army Reserve due to the rash across her upper forehead and ears, that the rash was initially red and later turned a black color, and while it was thought that she had eczema, the prescribed topical medical cream did not improve her condition.  The Veteran described stiffness  - primarily in her legs, thigh region and arms.  Lab results revealed a "markedly elevated [creatine kinase] CK" and she was admitted for rhabdomyolysis.  Upon physical evaluation, Dr. P. observed that the Veteran had "a skin eruption across her forehead to both temples and also including her ears with hyperpigmentation."  Based on his evaluation, Dr. P. diagnosed the Veteran with rhabdomyolysis and noted that this condition was serious.  The physician also diagnosed the Veteran with dermatitis, but suspected possible dermatomyositis given the Veteran's elevated CK, facial rash and papules on her knuckles.  

The Veteran subsequently underwent a muscle biopsy, the results of which revealed a diagnosis of mild myopathy.  In the comments section, the physician wrote that there was a "differential diagnosis revolv[ing] around a recent episode of rhabdomyolysis versus early dermatomyositis."  He explained that the high CK level with only minimal inflammatory changes in the muscle favors a recent episode of rhabdomyolysis but "a gradual onset of symptoms over several weeks would suggest an early inflammatory myopathy."  He further added that serial CK measurements might be helpful in distinguishing between the two diagnoses.  

A June 2005 letter from the Veteran's private physician, I.A., M.D., indicates that the Veteran was under his medical care for dermatomyositis, which he described as "a condition causing intermittent muscle weakness and occasional skin rashes."  According to Dr. A., the Veteran's disease was currently in remission, but could flare-up at any point, and the Veteran should avoid sun exposure as well as lifting objects heavier than fifteen pounds.  

In October 2005, the Veteran underwent a medical examination pursuant to her retention with the U.S. Army Reserves, and while the clinical evaluation of her skin and lymphatic system and her upper and lower extremities was shown to be normal, in the summary of defects and diagnoses section, the physician noted the Veteran's diagnoses of dermatomyosytis and polymyositis which were currently in remission, and advised the Veteran to follow-up with a rheumatologist on a monthly basis to monitor her condition.  In her October 2005 report of medical history, the Veteran marked that she suffered from swollen or painful joints, and that she currently has a skin disease.  She provided an explanation of these notations in the comments section, adding that she had polymyositis and dermatomyositis and had been hospitalized in 2004 due to flare-ups of these diseases.  In the October 2005 Functional Capacity Certificate, the Veteran indicated that while her medical condition prevented her from doing any push-ups due to her weakness, she was capable of participating in any of the other specified physical exercises, and she did not have a medical condition that may prevent her from deployment.  Her examiner concurred with the Veteran's self-assessment.  

The record reflects that the Veteran also underwent a laboratory work-up, and in a November 2005 letter, the Medical Review Officer indicated that results from certain lab findings, namely the Veteran's urinalysis, were abnormal.  In a November 2005 Memorandum, it was determined that the Veteran was physically fit for retention, but that abnormal findings were discovered in the medical examination report which required that she follow-up with a civilian medical provider.  It was further recommended that her unit evaluate her for a temporary profile.  

In the December 2005 Functional Capacity Certificate Report, the Veteran herself indicated that her polymyositis prevented her from participating in a number of physical exercises, and specifically noted that this condition might prevent her from deploying.  Her private physician, Dr. A., concurred with the Veteran's self-assessment and confirmed that the Veteran's diagnosis of polymyositis would contribute to the physical limitations she claimed in the questionnaire.  

The Veteran subsequently underwent another evaluation in December 2005, at which time the Profiling Officer noted that the Veteran's functional activities and capabilities were severely limited as a result of her skin and muscle condition.  It was written that the Veteran's dermatomyositis and polymyositis required that she avoid prolonged exercise and sunlight, and avoid lifting more than 15 pounds.  The Profiling Officer assigned the Veteran a physical profile of 3 at the time of this examination and concluded that she did not meet the necessary retention standards.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

In February 2006, the Veteran was notified that due to her medical examination results, she was medically disqualified for continued service in the U.S. Army Reserve.  In response, the Veteran requested that an Informal Physical Evaluation Board (PEB) review her medical records for a final determination regarding her medical fitness for retention.  An Initial Medical Review was conducted in March 2006 wherein the Veteran's physician concluded that her severe dermatomyositis caused significant functional limitation, and as such, she was non-deployable and rendered unfit for retention in the U.S. Army Reserves.  

In June 2006, the Physical Evaluation Board (PEB) rendered a Fitness for Duty Determination concerning the Veteran's ability to physically perform her military duties.  In the report, it was explained that the Veteran had been evaluated for dermatomyositis "manifested by stress rash, muscle weakness and...episodes of rhabdomyolysis with markedly elevated CPK, [that was] precipitated by exercise and strenuous activity."  It was further written that the Veteran was in remission but recurrence of this condition with strenuous physical activity remained a possibility that would endanger her health.  The PEB determined that the Veteran had functional limitations in maintaining the appropriate level of adaptability, and this was due to the above-listed physical impairments which made her medically unfit to perform the duties required of a soldier of her rank and primary specialty.  

As previously discussed above, the Board referred this case to the VHA to obtain a medical opinion from an appropriate health care professional.  The Board requested that the VHA arrange for a rheumatologist to provide a medical advisory opinion which specifically addressed  (1) what the Veteran's disability was at the time of her discharge on September 3, 2006; and (2) the onset of this disability.

The record reflects that the VHA sent the request out to a VAMC to obtain an opinion from a VA medical expert.  The opinion was provided by A.G., M.D., in August 2011.  With respect to the first question, Dr. G. indicated that the Veteran had a clear diagnosis of dermatomyositis at the time of her discharge, and the main disability associated with this diagnosis is "muscle weakness secondary to muscle inflammation."  She explained that other disabilities associated with this disease are "skin rashes (that are usually photosensitive) and constitutional symptoms such as generalized fatigue and malaise."  Dr. G. could not state with certainty whether the Veteran's skin rashes and constitutional symptoms were the reasons she became disabled.  However, she did state that the Veteran's "muscle disability is the main disability in her case."  

According to Dr. G., while the onset of the Veteran's disease was in September 2004, when she experienced the initial episode of severe persistent sunburn, the actual onset of her disability was in December 2004, after she was admitted to the Lakeland Regional Health System and diagnosed with possible dermatomyositis.  Dr. G. determined that the Veteran's condition was caused by dermatomyositis, rather than rhabdomyolisis, and it was "[s]tarting at that time that [she] would have considered the Veteran unable to perform strenuous physical duty, due to the unpredictability of her muscle disease and the intense immunosuppressive treatment necessary."  

Based on a review of this medical opinion, the Board finds that the competent medical evidence of record reflects that the onset of the Veteran's disability was after November 6, 2004, the date in which she became eligible to receive educational assistance under the MGIB-SR program.  While Dr. G. acknowledged the Veteran's complaints of, and treatment for, severe sunburn on her face and neck in September 2004, and speculated that this condition may have been the onset of her disease, she stated with certainty that the onset of the Veteran's actual disability was in December 2004, after her admission to Lakeland Regional Health System.  Indeed, the December 2004 treatment records from this healthcare facility reflect a possible diagnosis of dermatomyositis, and this diagnosis was later confirmed when the Veteran underwent a muscle biopsy in December 2004 (See Neuromuscular Special Pathology report issued by Drs. N.C. and A.E. at the Mayo Clinic), as well as by her private physician, Dr. A., who issued a letter in June 2005 indicating that she was currently under his medical care for dermatomyositis.  According to Dr. G.'s opinion, the main disability attributed to dermatomyositis is "muscle weakness secondary to muscle inflammation," and it is this condition which caused the Veteran to become disabled and rendered her unable to fulfill her military duties, and unfit for retention in the military - not the skin rash and other noted symptoms stemming from dermatomyositis.  Further, the treatment records are clear for any complaints of or treatment for muscle stiffness until December 2004.  

In a claim for VA benefits, "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Gilbert, 1 Vet. App. at 54.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.  

Based on the foregoing, the Board finds that there is reasonable doubt as to whether the Veteran's disability was incurred on or after November 6, 2004.  To the extent that there is any reasonable doubt, that doubt will be resolved in the Veteran's favor.  Accordingly, given that the medical evidence in this case is favorable, the Board finds that the Veteran's disability was incurred in December 2004, after the date in which she became eligible to receive educational assistance under the MGIB-SR program.  

As previously noted above, in the case of a reservist separated from the Selected Reserve because of a disability which was not the result of the individual's own willful misconduct and which was incurred on or after the date on which the reservist became entitled to educational assistance, the reservist's period of eligibility expires effective the last day of the 14-year period beginning on the date the reservist becomes eligible for educational assistance if the reservist becomes eligible after September 20, 1992.  See 38 C.F.R. §21.7550(d).  

Accordingly, the Board concludes that the termination of the Veteran's educational assistance benefits under Chapter 1606, Title 10, United States Code was in error, and the Veteran is still eligible for educational assistance under the MGIB-SR program until the last day of the 14 year period beginning on the date she became eligible for educational assistance (November 6, 2004).  


ORDER

Termination of the Veteran's educational assistance benefits under the MGIB-SR program was not proper, and the Veteran remains eligible for continued educational assistance benefits under this program until the last day of the 14 year period beginning on the date that she became eligible for educational assistance (November 6, 2004).  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


